DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Maier on 30 November 2021.
The application has been amended as follows: 
In the claims:

IN CLAIM 12, A measuring instrument for orthodontic appliances, comprising: 
a body with a handle and a rectilinear head oriented orthogonally to the handle, wherein an appendix protrudes from a distal edge of the rectilinear head, rectilinear head, and is formed by a base having a predetermined width from which emerges a pin having a length which is also predetermined, in which the rectilinear head is provided with a millimeter scale on at least one side adjacent of the appendix, wherein the orthodontic appliance is a palatal expander comprising two bodies adapted to assume a closed configuration in which they are at a minimum distance from each other and an open configuration in which the same bodies are at a greater distance from each other, and wherein the predetermined width of the base is a value selected among a plurality of 
wherein the two bodies of the palatal expander are controlled by a moving mechanism which allows for separation in a controlled manner along a rectilinear direction in the transition from the closed configuration of the palatal expander to a completely or partially open configuration of the3Application No.: 16/304,792Attorney Docket No.: 09760004USResponse to Office Action of June 7, 2021 palatal expander, wherein, in the closed configuration of the palatal expander, said bodies are at a predetermined distance from one another corresponding to the predetermined width of the base of the measuring instrument.
IN CLAIM 17, The measuring instrument according to claim 12, wherein said pin is in a central position, arranged along a central symmetry axis of the measuring instrument.  
IN CLAIM 18, The measuring instrument according to claim 12, wherein said pin is in a lateral position with respect to a central symmetry axis of the measuring instrument.  
IN CLAIM 20, The measuring instrument according to claim 12, wherein said rectilinear head is wider than the handle.  
IN CLAIM 21, The measuring instrument according to claim 12, wherein said rectilinear head is inclined at a predetermined angle relative to the handle.  
IN CLAIM 22, A kit comprising an orthodontic appliance, and a measuring instrument including a body with a handle and a rectilinear head oriented orthogonally to the handle, wherein an appendix protrudes from a distal edge of rectilinear head, and is formed by a base having a predetermined width from which emerges a pin having a length which is also predetermined, in which the rectilinear head is provided with a millimeter scale on at least one side adjacent of the appendix, wherein the orthodontic appliance is a palatal expander comprising two bodies adapted to assume a closed configuration in which they are at a minimum distance from each other and an open configuration in which the same bodies are at a greater distance from each other, and wherein the predetermined width of the base is a value selected among a plurality of predetermined values and is equal to the minimum distance between the bodies of the palatal expander, and 
further wherein the palatal expander comprises two bodies controlled by a moving mechanism which allows to separate them in a 5Application No.: 16/304,792Attorney Docket No.: 09760004USResponse to Office Action of June 7, 2021controlled manner along a rectilinear direction in the transition from the closed configuration of the palatal expander to a completely or partially open configuration of the palatal expander, wherein in the closed configuration of the palatal expander said bodies are at a predetermined distance from one another corresponding to the predetermined width of the base of the measuring instrument.  
Allowable Subject Matter
Claims 12-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 12, the limitations added to the claim are not found in the prior arts of Kim and Yang presented in the last Office action of 7 June 2021.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a measuring instrument for a palatal expander, where the measuring instrument includes an appendix formed by a base and a pin located on an rectilinear head, where the base has a predetermined width corresponding to a predetermined distance between two bodies of the palatal expander in combination with the elements set forth in the claim. 
Regarding claim 22, the limitations added to the claim are not found in the prior arts of Kim and Yang presented in the last Office action of 7 June 2021.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a kit including a palatal expander and a measuring instrument, where the measuring instrument includes an appendix formed by a base and a pin located on an rectilinear head, where the base has a predetermined width corresponding to a predetermined distance between two bodies of the palatal expander in combination with the elements set forth in the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/           Examiner, Art Unit 3772